23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Carl Lawrence HOWELL, Plaintiff Appellant,v.OFFICER RAMSEY, CO I;  Kenneth E. Taylor, Warden;  K.S.Green, Assistant Warden;  R. Logan, Security Chief;Lieutenant Maycock;  Lieutenant King;  D. Green, Major;  G.Birch, CCMS;  Officer Webster, Co III;  John Doe,Lieutenant, Defendants Appellees.
No. 93-7128.
United States Court of Appeals, Fourth Circuit.
Argued April 21, 1994.Decided May 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-93-2520-HAR)
Carl Lawrence Howell, Appellant Pro Se.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Carl Lawrence Howell appeals the district court's dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Howell's complaint was dismissed for failure to comply with an order of the district court that Howell provide evidence of his indigence in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Specifically, Howell was directed to amend his pleadings to show how a monetary settlement he had received was disbursed.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Howell may able to proceed with this action by filing an amended pleading in compliance with the district court's order, the order which Howell seeks to appeal is not an appealable final order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED